

115 HR 5738 IH: Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand and Invest in Tuition Yearly Act
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5738IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mr. Cartwright (for himself, Mr. Dent, Ms. Clarke of New York, Mr. Grijalva, Mr. Hastings, Ms. Norton, Mr. Smith of Washington, Ms. Titus, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Social Security Act, the Food and Nutrition Act of 2008, and the Low-Income Home
			 Energy Assistance Act of 1981 to require that the value of child’s savings
			 accounts be disregarded for the purpose of determining eligibility to
			 receive benefits under such Acts; and for other purposes.
	
 1.Short titleThis Act may be cited as the Children’s Savings Accounts Offer Parents Plenty Of Reasons To Understand and Invest in Tuition Yearly Act or the CSA OPPORTUNITY Act.
 2.DefinitionsIn this Act: (1)Child’s savings accountThe term child’s savings account means a trust created or organized exclusively for the purpose of paying the qualified expenses of only an individual who, when the trust is created or organized, has not attained 18 years of age, if the written governing instrument creating the trust contains the following requirements:
 (A)The trustee is a federally insured financial institution, or a State insured financial institution if a federally insured financial institution is not available.
 (B)The assets of the trust will be invested in accordance with the direction of the individual or of a parent or guardian of the individual, after consultation with the entity providing the initial contribution to the trust or, if applicable, a matching or other contribution for the individual.
 (C)The assets of the trust will not be commingled with other property except in a common trust fund or common investment fund.
 (D)Any amount in the trust that is attributable to an account seed or matched deposit may be paid or distributed from the trust only for the purpose of paying qualified expenses of the individual.
 (2)Qualified expensesThe term qualified expenses means, with respect to an individual, expenses that— (A)are incurred after the individual receives a secondary school diploma or its recognized equivalent; and
 (B)are— (i)postsecondary educational expenses (as defined in section 529 of the Internal Revenue Code of 1986) of the individual;
 (ii)for the purchase of a first home by the individual; or (iii)for the capitalization of a business owned by the individual.
					IAmendments to the Social Security Act
			101.Interest in, and distribution from, a qualified tuition program required to be disregarded under
			 the TANF program
 (a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
					
 (13)Requirement to disregard interest in, and distribution from, a qualified tuition programA State to which a grant is made under section 403 shall disregard the value of any interest in, or distribution from, a qualified tuition program (as defined in section 529(b) of the Internal Revenue Code of 1986), in determining the eligibility of, and the amount or type of assistance to be provided to an individual or family under the State program funded under this part..
				(b)Penalty for noncompliance
 (1)In generalSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Penalty for failure to disregard interest in, or distribution from, a qualified tuition program (A)In generalIf the Secretary finds that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant otherwise payable to the State under section 403(a)(1) for the succeeding fiscal year by the percentage specified in subparagraph (B) of this paragraph.
 (B)Amount of reductionThe reduction required under subparagraph (A) shall be— (i)not less than 1 nor more than 2 percent;
 (ii)not less than 2 nor more than 3 percent, if the finding is the second consecutive finding made pursuant to subparagraph (A); or
 (iii)not less than 3 nor more than 5 percent, if the finding is the third or a subsequent consecutive such finding..
 (2)No exception for reasonable causeSection 409(b)(2) of such Act (42 U.S.C. 609(b)(2)) is amended by striking or (13) and inserting (13), or (17). 102.Exclusion of interest in, and distribution from, a qualified tuition program from resources under the SSI programSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)) is amended—
 (1)by striking and at the end of paragraph (16); (2)by striking the period at the end of paragraph (17) and inserting ; and; and
 (3)by inserting after paragraph (17) the following:  (18)the value of any interest in, or distribution from, a qualified tuition program (as defined in section 529(b) of the Internal Revenue Code of 1986)..
				103.Child’s savings account required to be disregarded under the TANF program
 (a)In generalSection 408(a)(13) of the Social Security Act (42 U.S.C. 608(a)), as added by section 101(a) of this Act, is amended—
 (1)in the heading, by inserting , and value of a child’s savings account after program; and (2)by inserting after 1986) the following: and the value of any child’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act).
 (b)Penalty for noncomplianceSection 409(a)(17) of such Act (42 U.S.C. 609(a)(17)), as added by section 101(b)(1) of this Act, is amended in the paragraph heading, by inserting or value of a child’s savings account after program.
				104.Exclusion of child’s savings account from resources under the SSI program
 (a)In generalSection 1613(a) of the Social Security Act (42 U.S.C. 1382b(a)), as amended by section 102 of this Act, is amended—
 (1)by striking and at the end of paragraph (17); (2)by striking the period at the end of paragraph (18) and inserting ; and; and
 (3)by inserting after paragraph (18) the following:  (19)any child’s savings account (as defined in section 2 of the CSA OPPORTUNITY Act), including accrued interest or other earnings thereon..
 (b)Conforming amendmentSection 1613(e)(5) of such Act (42 U.S.C. 1382b(e)(5)) is amended by inserting of this Act or section 2 of the CSA OPPORTUNITY Act before the period. IIAmendment to the Food and Nutrition Act of 2008 201.Exclusion of child’s savings accounts from resources under the supplemental nutrition assistance programSection 5(g) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(g)) is amended by adding at the end the following:
				
					(9)Exclusion of Child’s Savings Accounts From Allowable Financial Resources
 (A)ExclusionThe Secretary shall exclude from financial resources under this subsection the value of funds in any child’s savings account.
 (B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act.. IIIAmendment to Low-Income Home Energy Assistance Act of 1981 201.Exclusion of child’s savings accounts from certain calculations under the Low-Income Home Energy Assistance ProgramSection 2605(f) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(f)) is amended by adding at the end the following:
				
					(3)Exclusion of child’s savings accounts from calculation
 (A)ExclusionThe determination of the income or assets of a household for purposes of eligibility under this section shall be made without regard to the value of funds in any child’s savings account.
 (B)Child’s savings accountFor purposes of subparagraph (A), the term child’s savings account has the meaning given such term in section 2 of the CSA OPPORTUNITY Act.. 